Exhibit 10.1

Execution Version

THIRD AMENDMENT TO FINANCING AGREEMENT

This THIRD AMENDMENT TO FINANCING AGREEMENT (this “Amendment”) is made and
entered into as of April 27, 2017 by and among Elastic SPV, Ltd., an exempted
company incorporated with limited liability under the laws of the Cayman Islands
(the “Borrower”), Elevate Credit, Inc., a Delaware corporation (“Elevate
Credit”) as a Guarantor, the other Guarantors party hereto (such Guarantors,
collectively with Elevate Credit and the Borrower, the “Credit Parties”) and
Victory Park Management, LLC, as administrative agent and collateral agent for
the Lenders and the Holders (in such capacity, the “Agent”). Capitalized terms
used and not otherwise defined herein shall have the respective meanings
ascribed to them in the Financing Agreement or if not defined therein, in the
Pledge and Security Agreement.

WHEREAS, the Credit Parties, the Lenders and the Agent are parties to that
certain Financing Agreement dated as of July 1, 2015, as amended by that certain
First Amendment to Financing Agreement dated as of October 21, 2015 and that
certain Second Amendment to Financing Agreement dated as of July 14, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Financing Agreement”); and

WHEREAS, the Credit Parties and the Agent desire to amend certain provisions of
the Financing Agreement on the terms set forth herein.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.    Amendments to Financing Agreement. Subject to the terms and conditions of
this Amendment, including the satisfaction of the conditions precedent set forth
in Section 2 hereof, the Financing Agreement is amended as follows:

(a)    The definition of “Current Interest Rate” set forth in Section 1.1. of
the Financing Agreement is hereby amended by deleting such definition in its
entirety and substituting the following therefor (changes are in italics):

““Current Interest Rate” means a rate equal to:

(a)    during such times as the aggregate outstanding principal amount of the
Notes is less than or equal to $50,000,000, the Base Rate plus (x) for such
times before July 1, 2019, thirteen percent (13.0%) per annum or such other rate
as may be agreed upon by all of the parties hereto or (y) for such times on or
after July 1, 2019, twelve percent (12.00%) per annum or such other rate as may
be agreed upon by all of the parties hereto;

(b)    during such times as the aggregate outstanding principal amount of the
Notes is greater than $50,000,000 but less than or equal to $100,000,000 (such
Notes, the “First Additional Notes”), the quotient of:

 

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(i)    (A) the Base Rate plus (x) for such times before July 1, 2019, thirteen
percent (13.0%) per annum or such other rate as may be agreed upon by all of the
parties hereto or (y) for such times on or after July 1, 2019, twelve percent
(12.00%) per annum or such other rate as may be agreed upon by all of the
parties hereto, multiplied by $50,000,000, plus, (B) the Base Rate plus (x) for
such times before July 1, 2019, twelve percent (12.0%) per annum or such other
rate as may be agreed upon by all of the parties hereto or (y) for such times on
or after July 1, 2019, eleven percent (11.00%) per annum or such other rate as
may be agreed upon by all of the parties hereto, multiplied by the aggregate
outstanding principal amount of the Notes that is in excess of $50,000,000 but
less than or equal to $100,000,000,

divided by

(ii)    the aggregate outstanding principal amount of the Notes;

(c)        during such times as the aggregate outstanding principal amount of
the Notes is greater than $100,000,000 (such Notes, the “Second Additional
Notes” and together with the First Additional Notes, the “Additional Notes”),
the quotient of:

(i)    (A) the Base Rate plus (x) for such times before July 1, 2019, thirteen
percent (13.0%) per annum or such other rate as may be agreed upon by all of the
parties hereto or (y) for such times on or after July 1, 2019, twelve percent
(12.00%) per annum or such other rate as may be agreed upon by all of the
parties hereto, multiplied by $50,000,000, plus, (B) the Base Rate plus (x) for
such times before July 1, 2019, twelve percent (12.0%) per annum or such other
rate as may be agreed upon by all of the parties hereto or (y) for such times on
or after July 1, 2019, eleven percent (11.00%) per annum or such other rate as
may be agreed upon by all of the parties hereto, multiplied by $50,000,000, plus
(C) the Base Rate plus (x) for such times before July 1, 2019, thirteen and
one-half percent (13.5%) per annum or such other rate as may be agreed upon by
all of the parties hereto or (y) for such times on or after July 1, 2019, twelve
and one-half percent (12.50%) per annum or such other rate as may be agreed upon
by all of the parties hereto, multiplied by the aggregate outstanding principal
amount of the Notes that is in excess of $100,000,000 but less than or equal to
$150,000,000,

divided by

(ii)    the aggregate outstanding principal amount of the Notes; and

 

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

2



--------------------------------------------------------------------------------

(d)        during such times as the aggregate outstanding principal amount of
the Notes is greater than $150,000,000 (such Notes, the “Third Additional Notes”
and together with the First Additional Notes and the Second Additional Notes,
the “Additional Notes”), the quotient of:

(i)    (A) the Base Rate plus (x) for such times before July 1, 2019, thirteen
percent (13.00%) per annum or such other rate as may be agreed upon by all of
the parties hereto or (y) for such times on or after July 1, 2019, twelve
percent (12.00%) per annum or such other rate as may be agreed upon by all of
the parties hereto, multiplied by $50,000,000, plus, (B) the Base Rate plus
(x) for such times before July 1, 2019, twelve percent (12.00%) per annum or
such other rate as may be agreed upon by all of the parties hereto or (y) for
such times on or after July 1, 2019, eleven percent (11.00%) per annum or such
other rate as may be agreed upon by all of the parties hereto, multiplied by
$50,000,000, plus, (C) the Base Rate plus (x) for such times before July 1,
2019, thirteen and one-half percent (13.5%) per annum or such other rate as may
be agreed upon by all of the parties hereto or (y) for such times on or after
July 1, 2019, twelve and one-half percent (12.50%) per annum or such other rate
as may be agreed upon by all of the parties hereto, multiplied by $50,000,000,
plus (D) the Base Rate plus (x) for such times before July 1, 2019, twelve and
three-quarters percent (12.75%) per annum or such other rate as may be agreed
upon by all of the parties hereto or (y) for such times on or after July 1,
2019, eleven and three-quarters percent (11.75%) per annum or such other rate as
may be agreed upon by all of the parties hereto, multiplied by the aggregate
outstanding principal amount of the Notes that is in excess of $150,000,000,

divided by

(ii)    the aggregate outstanding principal amount of the Notes.”

(b)    The definition of “Federal or Multi-State Force Majeure Event” set forth
in Section 1.1. of the Financing Agreement is hereby amended by deleting such
definition in its entirety and substituting the following therefor (changes in
italics):

““Federal or Multi-State Force Majeure Event” means (i) any regulatory event or
regulatory change at the federal level or in any group of states acting in
concert in which the Credit Parties originate Consumer Loans, in each case, that
would prohibit or make it illegal for the Credit Parties to continue to
originate or collect Consumer Loans in such affected jurisdictions pursuant to
the Program or another program of a type similar to the Program or (ii) the
termination by Republic Bank of the Program and the failure by the Credit
Parties, after using commercially reasonable efforts during the termination
period specified in Republic Bank’s

 

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

3



--------------------------------------------------------------------------------

termination notice, to arrange for another partner to originate Consumer Loans
or similar products under the Program or another program of similar type to the
Program, either of which resulting in a Federal or Multi-State Force Majeure
Affected Amount equal to two-thirds or more of the aggregate principal amount
then outstanding under the Notes as of the applicable date of determination.”

(c)    The definition of “Maximum Commitment” set forth in Section 1.1. of the
Financing Agreement is hereby amended by deleting such definition in its
entirety and substituting the following therefor (changes in italics):

““Maximum Commitment” means $250,000,000.”

(d)    The definition of “Maturity Date” set forth in Section 1.1. of the
Financing Agreement is hereby amended by deleting such definition in its
entirety and substituting the following therefor (changes in italics):

““Maturity Date” means the earlier of (a) July 1, 2021; provided, the “Maturity
Date” shall be deemed to be “August 13, 2018” solely for purposes of any Notes
held by VPC Investor Fund A, L.P. unless the Agent, in its sole discretion,
syndicates or otherwise transfers the Notes held by VPC Investor Fund A, L.P. to
one or more third-party lenders on or prior to August 13, 2018, the Maturity
Date for such Notes shall be deemed to be July 1, 2021 and such third-party
lenders by their acquisition and acceptance of such Notes shall be deemed to
have consented to a Maturity Date of July 1, 2021; and (b) such earlier date as
the unpaid principal balance of all outstanding Notes becomes due and payable
pursuant to the terms of this Agreement and the Notes.”

(e)    The definition of “Prepayment Premium” set forth in Section 1.1. of the
Financing Agreement is hereby amended by deleting such definition in its
entirety and substituting the following therefor (changes in italics):

““Prepayment Premium” means the premium to be paid in connection with certain
prepayments of the Notes pursuant to this Agreement, including pursuant to
Section 2.3(a) and Section 2.3(b), but specifically excluding any mandatory
prepayment pursuant to Sections 2.3(b)(ii), 2.3(b)(v), 2.3(b)(vi) or 2.3(b)(vii)
(solely to the extent such excess required to be applied as a prepayment relates
to a prepayment under Sections 2.3(b)(ii), 2.3(b)(v) or 2.3(b)(vi)). Such
prepayment premium shall be equal to, with respect to such prepayment to be made
or made during any period set forth in the table below, the percentage set forth
beside such period in such table of the aggregate principal amount of the Notes
then prepaid or required to be prepaid:

 

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

4



--------------------------------------------------------------------------------

Period

   Prepayment
Premium  

July 1, 2019 through and including June 30, 2020

     5.0 % 

July 1, 2020 through and including June 30, 2021

     3.0 % 

Thereafter

     None  

(f)    Section 1.1 of the Financing Agreement is hereby further amended by
adding the following definition thereto in appropriate alphabetical order:

““New Credit Facility” has the meaning set forth in Section 8.28.”

““Third Additional Notes” has the meaning set forth in the definition of
“Current Interest Rate.””

(g)    Section 2.3(a)(i) of the Financing Agreement is hereby amended by
deleting such section in its entirety and substituting the following therefor
(changes in italics):

“(i)    The Borrower may, at its option, elect to pay to the Agent, on behalf of
the Holders, the Permitted Redemption Amount (as defined below), on the
Permitted Redemption Date, by redeeming the aggregate unpaid principal amount of
all Notes, in whole (and not in part), whereupon the Commitments of each Lender
shall automatically and permanently be terminated (the “Permitted Redemption”);
provided that, no such Permitted Redemption shall be permitted before July 1,
2019. On or prior to the date which is the thirtieth (30th) calendar day prior
to the proposed Permitted Redemption Date, the Borrower shall deliver written
notice (the “Permitted Redemption Notice”) to the Agent stating (i) that the
Borrower elects to redeem pursuant to the Permitted Redemption and (ii) the
proposed Permitted Redemption Date. The “Permitted Redemption Amount” shall be
equal to (A) the aggregate unpaid outstanding principal amount of all Notes,
(B) all accrued and unpaid interest with respect to such principal amount and
all accrued and unpaid fees, (C) all accrued and unpaid Late Charges with
respect to such Permitted Redemption Amount, (D) the Prepayment Premium and
(E) all other amounts due under the Transaction Documents. The Credit Parties
acknowledge and agree that the Prepayment Premium represents bargained for
consideration in exchange for the right and privilege to redeem the Notes.

(h)    Section 2.3(a)(iii) of the Financing Agreement is hereby amended by
deleting such section in its entirety and substituting the following therefor
(changes in italics):

“(iii) Notwithstanding the foregoing and anything to the contrary herein, (A) if
a Federal or Multi-State Force Majeure Event shall have occurred or (B) if the
Lenders shall fail to purchase additional Notes requested by the Borrower after
the Closing Date in accordance with Section 2.1 and provided that all conditions

 

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

5



--------------------------------------------------------------------------------

of such purchase set forth in Section 5.2 shall have been satisfied at the time
thereof (a “Qualified Funding Failure”), then the Borrower shall have the right,
exercisable upon at least sixty (60) calendar days’ prior written notice to the
Agent, to consummate a Permitted Redemption at a price equal to the Permitted
Redemption Amount excluding the Prepayment Premium, which Permitted Redemption
shall otherwise be made in accordance with the provisions of Section 2.3(a)(i)
hereof; provided, that such right to consummate a Permitted Redemption at a
price equal to the Permitted Redemption Amount excluding the Prepayment Premium
shall expire (x) in the case of the foregoing clause (A), upon the cessation of
such Federal or Multi-State Force Majeure Event or (y) in the case of the
foregoing clause (B), upon written notice from the Agent to the Borrower, given
no later than ten (10) calendar days after the Agent’s receipt of the Borrower’s
notice of redemption under the foregoing Section 2.3(a)(iii)(B) stating that the
Lenders are thereafter willing and able to purchase additional Notes requested
by the Borrower, in accordance with Section 2.1 and provided that all conditions
of such purchase set forth in Section 5.2 shall have been satisfied at the time
thereof; provided further, that, in the case of a Permitted Redemption in
respect of the foregoing clause (A), if such Federal or Multi-State Force
Majeure Event ceases within the earlier of (i) two (2) years following such
Permitted Redemption or (ii) July 1, 2021, the Credit Parties shall give the
Agent and Lenders the right to participate in any new Program or similar program
to the Program and, subject to such new Program or similar program having the
same or substantially similar structure and economics, on substantially similar
terms to the Financing Agreement. For purposes of clarification, prior to the
expiration of the ten (10) calendar day (or longer, as the case may be) notice
of purchase pursuant to the foregoing Section 2.3(a)(iii)(B), the Agent may
deliver notice to the Borrower that the Lenders are willing and able to purchase
additional Notes and provided that all conditions of such purchase set forth in
Section 5.2 shall have been satisfied at the time thereof, whereupon such right
to consummate a Permitted Redemption at a price equal to the Permitted
Redemption Amount excluding the Prepayment Premium shall automatically
terminate, but the Borrower shall at all times thereafter retain the right to
consummate a Permitted Redemption at a price equal to the Permitted Redemption
Amount including the Prepayment Premium (if applicable), which Permitted
Redemption shall otherwise be made in accordance with the provisions of Section
2.3(a)(i) hereof. The provisions of this Section 2.3(a)(iii) set forth the
exclusive rights and remedies of the Credit Parties to seek or obtain damages or
any other remedy or relief from the Agent or any Lender with respect to any
Qualified Funding Failure.”

(i)    Article 8 of the Financing Agreement is hereby amended by adding the
following as Section 8.28:

“Section 8.28    Additional Credit Facility. Notwithstanding any other provision
of this Financing Agreement or the Transaction Documents, including Sections
8.5, 8.6, 8.19 and 8.24 of the Financing Agreement, Elevate Credit Parent shall
be

 

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

6



--------------------------------------------------------------------------------

permitted to create a new Subsidiary solely for the purpose establishing a new
credit facility (the “New Credit Facility”) which shall be on terms consistent
with those set forth in that certain Elevate Credit, Inc. Elastic Asset-Backed
Loan Facility Indicative Term Sheet dated as of April 4, 2017 or such other
terms reasonably acceptable to Agent and, in each case with final documentation
acceptable to Agent in its reasonable discretion, including the following:

(i)    the New Credit Facility shall be a four-year credit facility with a total
principal amount of $100,000,000;

(ii)    Agent’s designee(s) shall be co-lender for $25,000,000 of the principal
amount of the New Credit Facility which shall be advanced proportionally on pro
rata basis with the other unaffiliated lenders;

(iii)    the interest rate payable to the lenders on the New Credit Facility
shall be no less than the London Interbank Offered Rate plus 10% per annum;

(iv)    after satisfaction of the condition specified in Section 8.28(v),
purchases of participation interests in Consumer Loans by (A) Borrower and
(B) the new Subsidiary shall be at a ratio of 50%-50%;

(v)    no borrowing or advance under the New Credit Facility in excess of
$5,000,000 shall be permitted until at least $25,000,000 of the Third Additional
Notes have been issued and purchased; and

(vi)    none of the collateral under the New Credit Facility shall include the
Collateral.”

(j)    The Schedule of Lenders attached to the Financing Agreement is hereby
amended and replaced by Exhibit I attached to this Amendment.

2.    Conditions Precedent. This Amendment shall become effective upon the
satisfaction in full of each of the following conditions:

 

  (a) the Borrower shall have executed and delivered, or caused to be delivered,
to the Agent evidence satisfactory to the Agent that the Borrower shall pay to
the Agent on the date hereof all fees and other amounts due and owing thereon
under this Amendment and the other Transaction Documents;

 

  (b) the representations and warranties of the Credit Parties contained herein
and in the Financing Agreement shall be true and correct except to the extent
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties shall be true and correct as of
such earlier date;

 

  (c) each Guarantor shall deliver Exhibits A-1 and A-2 to the Security
Agreement and an irrevocable proxy in a form satisfactory to Agent for each
Guarantor no later than ten (10) days following the date of this Amendment; and

 

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

7



--------------------------------------------------------------------------------

  (d) no Event of Default shall have occurred and be continuing or would result
from the transaction contemplated hereby.

3.    General Release. In consideration of the Agent’s agreements contained in
this Amendment, each Credit Party hereby irrevocably releases and forever
discharge the Lenders, the Holders and the Agent and their affiliates,
subsidiaries, successors, assigns, directors, officers, employees, agents,
consultants, attorneys, managers, investment managers, principles and portfolio
companies (each, a “Released Person”) of and from any and all claims, suits,
actions, investigations, proceedings or demands, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute
or common law of any kind or character, known or unknown, which such Credit
Party ever had or now has against Agent, any Lender, any Holder or any other
Released Person which relates, directly or indirectly, to any acts or omissions
of Agent, any Lender, any Holder or any other Released Person relating to the
Financing Agreement or any other Transaction Document on or prior to the date
hereof.

4.    Representations and Warranties of the Credit Parties. To induce the Agent
to execute and deliver this Amendment, each Credit Party represents, warrants
and covenants that:

 

  (a) The execution, delivery and performance by each Credit Party of this
Amendment and all documents and instruments delivered in connection herewith
have been duly authorized by all necessary action required on its part, and this
Amendment and all documents and instruments delivered in connection herewith are
legal, valid and binding obligations of such Credit Party enforceable against
such Credit Party in accordance with its terms except as such enforceability may
be limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

  (b) Each of the representations and warranties set forth in the Transaction
Documents is true and correct on and as of the date hereof as if made on the
date hereof, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall be true and correct as of such earlier date, and each of the agreements
and covenants in the Transaction Documents is hereby reaffirmed with the same
force and effect as if each were separately stated herein and made as of the
date hereof.

 

  (c)

Neither the execution, delivery and performance of this Amendment nor the
consummation of the transactions contemplated hereby or thereby does or shall
(i) result in a violation of any Credit Party’s certificate of incorporation,
certificate of formation, bylaws, limited liability company agreement or other
governing documents, or the terms of any Capital

 

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

8



--------------------------------------------------------------------------------

  Stock or other Equity Interests of any Credit Party; (ii) conflict with, or
constitute a breach or default (or an event which, with notice or lapse of time
or both, would become a breach or default) under, or give to others any rights
of termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which any Credit Party is a party; (iii) result in
any “price reset” or other material change in or other modification to the terms
of any Indebtedness, Equity Interests or other securities of any Credit Party;
or (iv) result in a violation of any law, rule, regulation, order, judgment or
decree.

 

  (d) No Event of Default has occurred or is continuing under this Amendment or
any other Transaction Document.

5.    Ratification of Liability. Each Credit Party, as debtor, grantor, pledgor,
guarantor, assignor, or in other similar capacity in which such party grants
liens or security interests in its properties or otherwise acts as an
accommodation party or guarantor, as the case may be, under the Transaction
Documents, hereby ratifies and reaffirms all of its payment and performance
obligations and obligations to indemnify, contingent or otherwise, under each
Transaction Document to which such party is a party, and each such party hereby
ratifies and reaffirms its grant of liens on or security interests in its
properties pursuant to such Transaction Documents to which it is a party as
security for the obligations under or with respect to the Financing Agreement,
the Notes and the other Transaction Documents, and confirms and agrees that such
liens and security interests hereafter secure all of the obligations under the
Transaction Documents, including, without limitation, all additional obligations
hereafter arising or incurred pursuant to or in connection with this Amendment
or any Transaction Document. Each Credit Party further agrees and reaffirms that
the Transaction Documents to which it is a party now apply to all obligations as
modified hereby (including, without limitation, all additional obligations
hereafter arising or incurred pursuant to or in connection with this Amendment
or any Transaction Document). Each such party (a) further acknowledges receipt
of a copy of this Amendment and all other agreements, documents, and instruments
executed or delivered in connection herewith, (b) consents to the terms and
conditions of same, and (c) agrees and acknowledges that each of the Transaction
Documents, as modified hereby, remains in full force and effect and is hereby
ratified and confirmed. Except as expressly provided herein, the execution of
this Amendment shall not operate as a waiver of any right, power or remedy of
any Lender, any Holder or the Agent, nor constitute a waiver of any provision of
any of the Transaction Documents nor constitute a novation of any of the
obligations under the Transaction Documents.

6.    Reference to and Effect Upon the Transaction Documents.

 

  (a)

Except as specifically amended hereby, all terms, conditions, covenants,
representations and warranties contained in the Transaction Documents, and all
rights of the Lenders, the Holders and the Agent and all of the obligations
under the Transaction Documents, shall remain in full force and effect,
including, but not limited to, the right of first refusal in favor of Agent and
its designees set forth in Section 8.19 of the Financing

 

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

9



--------------------------------------------------------------------------------

  Agreement. Each Credit Party hereby confirms that the Transaction Documents
are in full force and effect, and that no Credit Party has any right of setoff,
recoupment or other offset or any defense, claim or counterclaim with respect to
any Transaction Document or the Credit Parties’ obligations thereunder.

 

  (b) Except as expressly set forth herein, the execution, delivery and
effectiveness of this Amendment and any consents or waivers set forth herein
shall not directly or indirectly: (i) create any obligation to make any further
loans or to defer any enforcement action after the occurrence of any Event of
Default; (ii) constitute a consent or waiver of any past, present or future
violations of any Transaction Document; (iii) amend, modify or operate as a
waiver of any provision of any Transaction Document or any right, power or
remedy of any Lender, any Holder or the Agent or (iv) constitute a course of
dealing or other basis for altering any obligations under the Transaction
Documents or any other contract or instrument. Except as expressly set forth
herein, each Lender, each Holder and the Agent reserve all of their rights,
powers, and remedies under the Transaction Documents and applicable law. All of
the provisions of the Transaction Documents, including, without limitation, the
time of the essence provisions, are hereby reiterated, and if ever waived
previously, are hereby reinstated.

 

  (c) From and after the date hereof, (i) the term “Agreement” in the Financing
Agreement, and all references to the Financing Agreement in any Transaction
Document shall mean the Financing Agreement, as amended by this Amendment and
(ii) the term “Transaction Documents” defined in the Financing Agreement shall
include, without limitation, this Amendment and any agreements, instruments and
other documents executed or delivered in connection herewith.

7.    Costs and Expenses. In addition to, and not in lieu of, the terms of the
Transaction Documents relating to the reimbursement of the Lenders’, the
Holders’ and the Agent’s fees and expenses, the Credit Parties shall reimburse
each Lender, each Holder and the Agent, as the case may be, promptly on demand
for all fees, costs, charges and expenses, including the fees, costs and
expenses of counsel and other expenses incurred in connection with this
Amendment.

8.    Governing Law; Jurisdiction. All questions concerning the construction,
validity, enforcement and interpretation of this Amendment shall be governed by
the internal laws of the State of New York, without giving effect to its
conflicts of law principles other than §5-1401 and 5-1402 of the New York
General Obligations Law. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in New York, New York for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that

 

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

10



--------------------------------------------------------------------------------

the venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Amendment and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AMENDMENT OR ANY TRANSACTIONS CONTEMPLATED HEREBY.

9.    No Strict Construction. The language used in this Amendment will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

10.    Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. Signatures of the parties hereto
transmitted by facsimile or by electronic media or similar means shall be deemed
to be their original signature for all purposes.

11.    Severability. The invalidity, illegality, or unenforceability of any
provision in or obligation under this Amendment in any jurisdiction shall not
affect or impair the validity, legality, or enforceability of the remaining
provisions or obligations under this Amendment or of such provision or
obligation in any other jurisdiction. If feasible, any such offending provision
shall be deemed modified to be within the limits of enforceability or validity;
provided that if the offending provision cannot be so modified, it shall be
stricken and all other provisions of this Amendment in all other respects shall
remain valid and enforceable.

12.    Further Assurances. The parties hereto shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Amendment and the consummation of the
transactions contemplated hereby.

13.    Headings. The headings of this Amendment are for convenience of reference
and shall not form part of, or affect the interpretation of, this Amendment.

14.    Limited Recourse and Non-Petition.

(a)    The Secured Parties shall have recourse only to the proceeds of the
realization of Collateral once the proceeds have been applied in accordance with
the terms of the Pledge and Security Agreement (the “Net Proceeds”). If the Net
Proceeds are insufficient to discharge all payments which, but for the effect of
this clause, would then be due (the “Amounts Due”), the obligation of the
Borrower shall be limited to the amounts available from the Net Proceeds and no
debt shall be owed to the Secured Parties by the Borrower for any further sum.
The Secured Parties shall not take any action or commence any proceedings
against the Borrower to recover

 

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

11



--------------------------------------------------------------------------------

any amounts due and payable by the Borrower under the Financing Agreement except
as expressly permitted by the provisions of the Financing Agreement. The Secured
Parties shall not take any action or commence any proceedings or petition a
court for the liquidation of the Borrower, nor enter into any arrangement,
reorganization or insolvency proceedings in relation to the Borrower whether
under the laws of the Cayman Islands or other applicable bankruptcy laws until
after the later to occur of the payment of all of the Amounts Due or the
application of all of the Net Proceeds.

(b)    The Secured Parties hereby acknowledge and agree that the Borrower’s
obligations under the Transaction Documents are solely the corporate obligations
of the Borrower, and that the Secured Parties shall not have any recourse
against any of the directors, officers or employees of the Borrower for any
claims, losses, damages, liabilities, indemnities or other obligations
whatsoever in connection with any transactions contemplated by the Transaction
Documents.

[Remainder of Page Intentionally Left Blank; Signature Pages Follows]

 

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has caused its signature page to this Amendment
to be duly executed as of the date first written above.

 

BORROWER: ELASTIC SPV, LTD., an exempted company incorporated with limited
liability under the laws of the Cayman Islands, as Borrower By:  

/s/ Andrew Dean

Name:   Andrew Dean Title:   Director

 

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has caused its signature page to this Amendment
to be duly executed as of the date first written above.

 

GUARANTORS: ELEVATE CREDIT, INC., a Delaware corporation By:  

/s/ Kenneth E. Rees

Name:   Kenneth E. Rees Title:   CEO

 

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has caused its signature page to this Amendment
to be duly executed as of the date first written above.

 

GUARANTORS (CONT.), EACH AS AN “ELEVATE CREDIT SUBSIDIARY”: ELASTIC FINANCIAL,
LLC ELEVATE DECISION SCIENCES, LLC

RISE CREDIT, LLC

FINANCIAL EDUCATION, LLC

ELEVATE CREDIT SERVICE, LLC RISE SPV, LLC By: Elevate Credit, Inc., as Sole
Member of each of the above-named entities By:  

/s/ Kenneth E. Rees

Name:   Kenneth E. Rees Title:   President RISE CREDIT SERVICE OF OHIO, LLC RISE
CREDIT SERVICE OF TEXAS, LLC By: RISE Credit, LLC, as Sole Member of each of the
above-named entities     By: Elevate Credit, Inc., as its Sole Member By:  

/s/ Kenneth E. Rees

Name:   Kenneth E. Rees Title:   President

 

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has caused its signature page to this Amendment
to be duly executed as of the date first written above.

 

RISE FINANCIAL, LLC RISE CREDIT OF ALABAMA, LLC RISE CREDIT OF CALIFORNIA, LLC
RISE CREDIT OF DELAWARE, LLC RISE CREDIT OF GEORGIA, LLC RISE CREDIT OF IDAHO,
LLC RISE CREDIT OF KANSAS, LLC RISE CREDIT OF ILLINOIS, LLC RISE CREDIT OF
MISSISSIPPI, LLC RISE CREDIT OF MISSOURI, LLC RISE CREDIT OF NEVADA, LLC RISE
CREDIT OF NORTH DAKOTA, LLC RISE CREDIT OF SOUTH CAROLINA, LLC RISE CREDIT OF
SOUTH DAKOTA, LLC RISE CREDIT OF UTAH, LLC RISE CREDIT OF VIRGINIA, LLC RISE
CREDIT OF ARIZONA, LLC RISE CREDIT OF COLORADO, LLC RISE CREDIT OF MARYLAND, LLC
RISE CREDIT OF OKLAHOMA, LLC RISE CREDIT OF NEBRASKA, LLC RISE CREDIT OF
LOUISIANA, LLC RISE CREDIT OF TEXAS, LLC RISE CREDIT OF TENNESSEE, LLC By: RISE
SPV, LLC, as Sole Member of each of the above-named entities        By: Elevate
Credit, Inc., as its Sole Member By:  

/s/ Kenneth E. Rees

Name:   Kenneth E. Rees Title:   President

 

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has caused its signature page to this Amendment
to be duly executed as of the date first written above.

 

ELASTIC@WORK, LLC ELEVATE@WORK ADMIN, LLC ELEVATE@WORK, LLC By: Elastic
Financial, LLC, as Sole Member of each of the above-named entities        By:
Elevate Credit, Inc., as its Sole Member By:  

/s/ Kenneth E. Rees

Name:   Kenneth E. Rees Title:   President

 

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has caused its signature page to this Amendment
to be duly executed as of the date first written above.

 

AGENT: VICTORY PARK MANAGEMENT, LLC By:  

/s/ Scott R. Zemnick

Name:   Scott R. Zemnick Title:   Authorized Signatory LENDERS: VPC INVESTOR
FUND B, LLC By:   VPC Investor Fund GP B, L.P. Its:   Managing Member By:   VPC
Investor Fund UGP B, LLC Its:   General Partner By:  

/s/ Scott R. Zemnick

Name:   Scott R. Zemnick Title:   General Counsel VPC SPECIALTY FINANCE FUND I,
L.P. By:   VPC Specialty Finance Fund GP I, L.P. Its:   General Partner By:  
VPC Specialty Finance Fund UGP I, LLC Its:   General Partner By:  

/s/ Scott R. Zemnick

Name:   Scott R. Zemnick Title:   General Counsel

 

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has caused its signature page to this Agreement
to be duly executed as of the date first written above.

 

LENDERS (CON’T.): VPC ONSHORE SPECIALTY FINANCE FUND II, L.P. By: Victory Park
Capital Advisors, LLC Its: Investment Manager By:  

/s/ Scott R. Zemnick

Name:   Scott R. Zemnick Title:   General Counsel VPC INVESTOR FUND A, L.P. By:
 

/s/ Scott R. Zemnick

Name:   Scott R. Zemnick Title:   Authorized Signatory VPC INVESTOR FUND C, L.P.
By:   VPC Investor Fund GP C, L.P. Its:   General Partner By:   VPC Investor
Fund UGP C, LLC Its:   General Partner By:  

/s/ Scott R. Zemnick

Name:   Scott R. Zemnick Title:   General Counsel VPC INVESTOR FUND G-1, L.P.
By:  

/s/ Scott R. Zemnick

Name:   Scott R. Zemnick Title:   Authorized Signatory

 

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has caused its signature page to this Agreement
to be duly executed as of the date first written above.

 

LENDERS (CON’T.): VPC SPECIALTY LENDING FUND (NE), LTD. By:  

/s/ Scott R. Zemnick

Name:   Scott R. Zemnick Title:   Authorized Signatory VPC SPECIALTY LENDING
INVESTMENTS PLC By:   Victory Park Capital Advisors, LLC Its:   Investment
Manager By:  

/s/ Scott R. Zemnick

Name:   Scott R. Zemnick Title:   General Counsel

 

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT I

SCHEDULE OF LENDERS

 

(1)

Lender

  

(2)

Address and Facsimile Number

 

(3)
Commitment

to Purchase

Notes:

  

(5)

Legal Representative’s Address and

Facsimile Number

VPC ONSHORE SPECIALTY FINANCE FUND II, L.P.    227 W. Monroe Street
Suite 3900
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794
Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com   [****]   

Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone:        (312) 902-5297
                          (312) 902-5495
Facsimile:         (312) 577-8964

                           (312) 577-8854
Attention:          Mark R. Grossmann

                           Scott E. Lyons
E-mail:              mg@kattenlaw.com
                           scott.lyons@kattenlaw.com

VPC SPECIALTY FINANCE FUND I, L.P.    227 W. Monroe Street
Suite 3900
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794
Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com   [****]   

Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone:        (312) 902-5297
                          (312) 902-5495
Facsimile:         (312) 577-8964

                           (312) 577-8854
Attention:          Mark R. Grossmann
                          Scott E. Lyons
E-mail:              mg@kattenlaw.com
                           scott.lyons@kattenlaw.com

VPC INVESTOR FUND A, L.P.    227 W. Monroe Street
Suite 3900
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794
Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com   [****]   

Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone:        (312) 902-5297
                          (312) 902-5495
Facsimile:         (312) 577-8964

                           (312) 577-8854
Attention:          Mark R. Grossmann
                          Scott E. Lyons
E-mail:              mg@kattenlaw.com
                           scott.lyons@kattenlaw.com

VPC INVESTOR FUND B, LLC    227 W. Monroe Street
Suite 3900
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794
Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com   [****]   

Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone:        (312) 902-5297
                          (312) 902-5495
Facsimile:         (312) 577-8964

                           (312) 577-8854
Attention:          Mark R. Grossmann
                          Scott E. Lyons
E-mail:              mg@kattenlaw.com
                           scott.lyons@kattenlaw.com

 

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(1)

Lender

  

(2)

Address and Facsimile Number

 

(3)
Commitment

to Purchase

Notes:

  

(5)

Legal Representative’s Address and

Facsimile Number

VPC INVESTOR FUND C, L.P.    227 W. Monroe Street
Suite 3900
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794
Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com   [****]   

Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone:        (312) 902-5297
                          (312) 902-5495
Facsimile:         (312) 577-8964

                           (312) 577-8854
Attention:          Mark R. Grossmann
                          Scott E. Lyons
E-mail:              mg@kattenlaw.com
                           scott.lyons@kattenlaw.com

VPC INVESTOR FUND G-1, L.P.    227 W. Monroe Street
Suite 3900
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794
Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com   [****]   

Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone:        (312) 902-5297
                          (312) 902-5495
Facsimile:         (312) 577-8964

                           (312) 577-8854
Attention:          Mark R. Grossmann
                          Scott E. Lyons
E-mail:              mg@kattenlaw.com
                           scott.lyons@kattenlaw.com

VPC SPECIALTY LENDING INVESTMENTS PLC    227 W. Monroe Street
Suite 3900
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794
Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com   [****]   

Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone:        (312) 902-5297
                          (312) 902-5495
Facsimile:         (312) 577-8964

                           (312) 577-8854
Attention:          Mark R. Grossmann
                          Scott E. Lyons
E-mail:              mg@kattenlaw.com
                           scott.lyons@kattenlaw.com

VPC SPECIALTY LENDING FUND (NE), LTD    227 W. Monroe Street
Suite 3900
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794
Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com   [****]   

Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone:        (312) 902-5297
                          (312) 902-5495
Facsimile:         (312) 577-8964

                           (312) 577-8854
Attention:          Mark R. Grossmann
                          Scott E. Lyons
E-mail:              mg@kattenlaw.com
                           scott.lyons@kattenlaw.com

    

Aggregate Commitment to Purchase Notes:

$250,000,000

  

 

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.